The respondent moved for a rehearing.
In support of the motion there was a brief by E. J. Ludwig, attorney for respondent, and J. O. Carbys, Nath. Peroles & Sons, Rodger M. Trump, and Moritz Wittig, of counsel; also a brief by Quarles, Spence & Quarles, Charles 8. Thompson, and Irving A. Fish, amici curiae.
In opposition to the motion there was a brief by Daniel W. Hoan, city attorney, W. H. Timlin, Jr., first assistant city attorney, and Otto Breidenbach, assistant city attorney.
The motion was denied October 8,1912.